IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-86,528-01


                        EX PARTE BUCK ALAN WINTON, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 1385393-A IN THE 339TH DISTRICT COURT
                              FROM HARRIS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). From the record, it appears that Applicant

filed two memoranda of law with attached exhibits, and in each case, the habeas court granted

Applicant’s motions to seal the memoranda and attached exhibits. Additionally, during the live

hearing, the record shows that the State introduced a DVD into evidence as State’s Exhibit 1.

Applicant’s sealed documents and the State’s DVD were not included in the habeas corpus record

forwarded to this Court.

        The District Clerk of Harris County shall file a response that includes Applicant’s sealed
                                                                                                   2

memoranda (and exhibits) as well as State’s Exhibit 1, introduced at the live hearing held in this

matter. Should the District Clerk determine it has no such items on file, it shall so certify.

         This application will be held in abeyance the District Clerk responds. A supplemental record

containing the missing items (or the certification that they do not exist) shall be forwarded to this

Court within 60 days of the date of this order. Any extensions of time shall be obtained from this

Court.



Filed: July 26, 2017
Do not publish